Citation Nr: 1114633	
Decision Date: 04/14/11    Archive Date: 04/21/11	

DOCKET NO.  09-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to March 1970.  He served in Vietnam from September 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VARO in New York, New York, that denied service connection for PTSD.


FINDINGS OF FACT

1.  The medical evidence of record includes a principal psychiatric diagnosis of PTSD.

2.  The Veteran is shown as likely as not to have PTSD due to events experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

In light of the allowance of the claim, compliance with the Veterans Claim Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126 (West 2002 & Supp. 2010)) need not be discussed.  The Board notes that there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  

Pertinent Legal Criteria.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be established when all the evidence of record, including that pertinent to service, demonstrates that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor or stressors occurred.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims (Court) has held that for service connection to be awarded, there must be:  (1) Medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Factual Background and Analysis.

The Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

The medical evidence of record reveals a principal psychiatric diagnosis of PTSD.

While more specific information considering the stressful experiences the Veteran has reported having had in Vietnam would be desirable, the Board finds that there is adequate evidence of record with which to make a decision at this time.  The Veteran's personnel file shows he served in Vietnam from September 1968 to January 1969.  His principal duty assignment was as a security guard with the 981st Military Police Company.  The Veteran has referred to stressful experiences while serving in Vietnam, to include exposure to rocket and mortar attacks.  The Board finds no reason to question the Veteran's credibility, particularly in view of the time frame he was in Vietnam.  The Veteran has also submitted statements from family members attesting to the problems he has with symptoms associated with PTSD such as nightmares and flashbacks on a continuing basis ever since service discharge.

The claims file includes a July 2006 statement from his social worker who stated that she first saw the Veteran in 1997 and gave him a provisional diagnosis of adjustment disorder with mixed anxiety and depressed mood.  She has stated that in October 1997 she changed the diagnosis to PTSD.  In her July 2006 statement she stated that she "certainly" believed that the Veteran had met the criteria for PTSD and this was "demonstrated repeatedly during the time we saw one another."

Additional medical evidence includes the report of a VA compensation and pension examination accorded the Veteran in December 2009.  The claims folder was reviewed by the examiner in conjunction with the examination.  It was stated that the Veteran reported having had perimeter duty at the Phu Bai ammunition dump, but did not take part in active combat patrols or actions.  In December 1968, the Veteran fell off the back of a truck while returning to base from a Christmas party.  Following service, the Veteran worked as a deputy sheriff for more than 20 years.  His job involved identifying dead bodies and investigating homicides and accidents.  He and his wife stated this took a heavy emotional toll on him and contributed to his decision to retire in 1992.  It was stated the Veteran "does not attribute his retirement to PTSD symptoms associated with his experiences in Vietnam."  

On examination, the examiner stated the Veteran exhibited highly inconsistent long-term recall.  The Veteran did indicate that he saw bodies of Vietnamese hung from lamp posts when he first arrived in Vietnam.  The Veteran reported symptoms that included impaired concentration, sleep difficulty, some emotional constriction, and impaired memory for most of his time in Vietnam.  The examining psychologist noted that although the Veteran stated that his involvement in an accident in the early 1990's when an exercise machine broke while he was doing leg lifts "brought Vietnam back," the examiner believed it "is at least as likely as not that the civilian accident caused significant emotional distress because of the severity and effect on his mobility."  The Veteran's association of his physical status in the 1990's with an apparently false memory of prolonged paralysis in service in 1969 following the fall from the truck "is not sufficient to diagnosis post-traumatic stress disorder due to the military stressor."  The examiner added that "it is thus impossible, without resorting to mere speculation, to state that his current PTSD symptoms are the result of a military accident or event."  The examiner, however, went on to indicate that "he does, however, report symptoms consistent with the DMS-IV diagnosis of post-traumatic stress disorder in this interview."  The Veteran was given Axis I diagnoses of:  Panic disorder without agoraphobia; and post-traumatic stress disorder, of uncertain etiology.

The Board notes the record contains reports of VA outpatient visits on periodic occasions from VA medical facilities dated in June 2005 and 2007.  They reveal a principal psychiatric diagnosis of PTSD.

At the February 2011 hearing, the Veteran and his wife testified that he experienced symptoms associated with PTSD prior to the accident in the early 1990's.

The veteran's main psychiatric diagnosis is PTSD.  Even at the time of examination in December 2009, while the examiner stated it would be too speculative to opine as to whether the Veteran has PTSD related to service, he noted that the Veteran did indeed exhibit many symptoms associated with PTSD.   The Board finds that the Veteran and his family members, as well as other mental health experts who have treated the Veteran on a periodic basis, have all opined that he does indeed have PTSD attributable to his experiences in Vietnam.  The Board finds the evidence of record is at least in relative equipoise as to the reported in service stressors being responsible for the Veteran having PTSD.  Accordingly, the Board finds that the Veteran has PTSD that is reasonably related to his experiences while serving in Vietnam.


ORDER

Service connection for PTSD is granted.


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


